USDC IN/ND case 3:18-cv-00574-JD-APR document 106 filed 11/02/18 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

AARON COATES,                                    )
                                                 )
       Plaintiff,                                )
                                                 )      Cause No. 3:18 CV 574
v.                                               )
                                                 )
VALEO FINANCIAL ADVISORS, LLC, et al.,           )
                                                 )
       Defendants.                               )


             DEFENDANT GIBSON INSURANCE AGENCY, INC.’S
          REPLY TO PLAINTIFF’S CONSOLIDATED RESPONSE TO THE
                    DEFENDANTS’ MOTION TO DISMISS


       On September 27, 2018 Gibson Insurance Agency, Inc. (“Gibson”) filed a Motion

to Dismiss the Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

(ECF #65). Plaintiff Aaron Coates (“Plaintiff” or “Coates”) filed a Consolidated Reply [sic]

to Motions to Dismiss, including the Motion filed by Gibson. (ECF #103). Gibson now

files its Reply to the Plaintiff’s Response, to the extent that the Response pertains to

Gibson.

       At most, Gibson was implicated twice in the Complaint – a single cause of action

for unfair competition, and generically in Plaintiff’s allegation in Paragraph 158 that each

Defendant was an agent or affiliate of every other Defendant and engaged in a conspiracy

acting with the consent, permission, and authorization of the other Defendants.

       Plaintiff argues that with respect to Paragraph 158, while there are specific details

yet to be determined (a massive understatement), “Plaintiff generally asserts that the

preponderance of the parties, or their representatives appear to have some knowledge of

the actions by other parties and acted together at various times through various actions
USDC IN/ND case 3:18-cv-00574-JD-APR document 106 filed 11/02/18 page 2 of 4


to harm Coates.” (Plaintiffs’ Consolidated Response at 2). This Court recently reiterated

the proper standard of review:

          To survive a 12(b)(6) motion to dismiss for failure to state a claim, the
          complaint must first comply with Rule 8(a) by providing “a short and plain
          statement of the claim showing that the pleader is entitled to relief,”
          Fed.R.Civ.P. 8(a)(2), such that the defendant is given “fair notice of what
          the ... claim is and the grounds upon which it rests.” Twombly, 550 U.S. at
          555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)); see also Ashcroft v.
          Iqbal, 556 U.S. 662, 677–78 (2009). Second, the “complaint must contain
          sufficient factual matter, accepted as true, to 'state a claim to relief that is
          plausible on its face.' ” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at
          570); see also Tamayo, 526 F.3d at 1082. The Supreme Court explained that
          the “plaintiff's obligation to provide the grounds of his entitlement to relief
          requires more than labels and conclusions, and a formulaic recitation of the
          elements of a cause of action will not do.” Twombly, 550 U.S. at 555
          (quotation marks and brackets omitted); see also Iqbal, 556 U.S. at 678–
          79; Brooks v. Ross, 578 F.3d 574, 581 (7th Cir.2009). The Seventh Circuit
          Court of Appeals has explained that “[t]he complaint 'must actually suggest
          that the plaintiff has a right to relief, by providing allegations that raise a
          right to relief above the speculative level.' ” Indep. Trust Corp. v. Stewart
          Info. Servs. Corp., 665 F.3d 930, 935 (7th Cir.2012) (quoting Windy City
          Metal Fabricators & Supply, Inc. v. CIT Tech. Fin. Serv., 536 F.3d 663, 668
          (7th Cir.2008)). In order “[t]o meet this plausibility standard, the complaint
          must supply enough fact to raise a reasonable expectation that discovery
          will reveal evidence supporting the plaintiff's allegations.” Indep. Trust
          Corp., 665 F.3d at 934–935 (quoting Twombly, 550 U.S. at 556) (quotation
          marks omitted).

Robert v. City of S. Bend Indiana, No. 2:13-CV-274-JD-JEM, 2016 WL 562988, at *1

(N.D. Ind. Jan. 25, 2016), report and recommendation adopted sub nom. Robert v. City

of S. Bend, No. 2:13-CV-274 JD, 2016 WL 558819 (N.D. Ind. Feb. 12, 2016).

          The Plaintiff’s Complaint fails at every level to the extent it seeks to turn every

Defendant into the agent of another. The Defendants are not given fair notice of what the

claim is and the grounds upon which it rests. The Complaint does not contain sufficient

factual matter – or any factual matter – to state a claim that each Defendant is an agent

of the other. The Complaint relies on nothing more than conclusions and labels. Finally,




                                            Page 2 of 4
2175986
USDC IN/ND case 3:18-cv-00574-JD-APR document 106 filed 11/02/18 page 3 of 4


it does not raise enough facts to demonstrate that discovery will produce evidence

supporting the Plaintiff’s threadbare conclusory allegations.

          Plaintiff makes no response in his opposition to Gibson’s request that the Court

dismiss the claim of unfair competition other than to call the arguments (and other

defenses raised and not specifically addressed by Plaintiff) “spurious” and suggest that

the Defendants answer and “ask for a proper dismissal…”            (Plaintiff’s Response in

Opposition at 7). But a Motion to Dismiss pursuant to Rule 12(b)(6) is a proper method

to ask for a dismissal – the Defendants need not answer a Complaint that does not state

any claim for relief.

          Gibson respectfully requests that its Motion to Dismiss be granted.



                                                   Respectfully submitted,

                                                   BARRETT McNAGNY, LLP

                                                   By: /s/ Kevin K. Fitzharris
                                                      Kevin K. Fitzharris, #15425-02
                                                      215 East Berry Street
                                                      Fort Wayne, IN 46802
                                                      Tel: (260) 423-9551
                                                      Fax: (260) 423 8920
                                                   E-mail: kkf@barrettlaw.com




                                          Page 3 of 4
2175986
USDC IN/ND case 3:18-cv-00574-JD-APR document 106 filed 11/02/18 page 4 of 4


                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was served on the
following individuals through IEFS or by first class U.S. Mail on this 2nd day of
November, 2018:

 Mr. Aaron S. Coates                         David J. Hensel, Esq.
 18709 Taft Ct.                              Michael A. Dorelli, Esq.
 Goshen, IN 46528                            HOOVER HULL TURNER LLP
                                             111 Monument Circle, Suite 4400
                                             P.O. Box 44989
                                             Indianapolis, IN 46244-0989

 Michael L. Meyer, Esq.                      John W. Borkowski, Esq.
 TAFT STETTINIUS & HOLLISER, LLP             Aleksandra O. Rushing, Esq.
 425 Walnut Street, Suite 1800               HUSCH BLACKWELL LLP
 Cincinnati, OH 45202-3957                   1251 North Eddy Street, Suite 200
                                             South Bend, IN 46617

 Joshua R. Lowry, Esq.                       Grant E. Helms, Esq.
 Kelly D. Cochran, Esq.                      Office of Corporation Counsel
 Indiana Attorney General’s Office           200 East Washington St., Room 1601
 Indiana Government Center South             Indianapolis, IN 46204
 302 W. Washington St., 5th Floor
 Indianapolis, IN 46204-2770

 Louis J. Britton, Esq.
 KIGHTLINGER & GRAY LLP
 One Indiana Square, Suite 300
 211 North Pennsylvania Street
 Indianapolis, IN 46204

                                               /s/ Kevin K. Fitzharris
                                               Kevin K. Fitzharris




                                      Page 4 of 4
2175986
